In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1012V
                                        (not to be published)


    KATHLEEN BUDDE,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: October 29, 2021


    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs; Hourly
                                                                Rate; Paralegal Time
                         Respondent.


Stefan Bjorn Feidler, Anastopoulo Law Firm, Charleston, SC, for Petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On July 15, 2019, Kathleen Budde filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome which meets
the definition for Table GBS and was caused-in-fact by the influenza vaccine she received
on October 10, 2018. (Petition at 1 ¶¶ 2, 10, 12). On July 6, 2021, a decision was issued
awarding compensation to Petitioner based on the parties’ stipulation. (ECF No. 51).




1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated August 9,
2021 (ECF No. 57), requesting a total award of $13,241.24 (representing $12,165.00 in
fees and $1,076.24 in costs). In accordance with General Order No. 9, Petitioner filed a
signed statement indicating that she incurred no out-of-pocket expenses. (ECF No. 60-
2). Respondent reacted to the motion on August 10, 2021, indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case, but deferring resolution of the amount to be awarded to my discretion. (ECF No.
58). Petitioner did not file a reply.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate, for the reasons listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.

                                            2
                                         ATTORNEY FEES

                  A. Hourly Rates

        Petitioner requests I endorse the rate of $300 per hour for all time billed by attorney
Stefan B. Feidler. (ECF No. 57 at 2). Mr. Feidler has been a licensed attorney since 2018, 3
placing him in the range of attorneys with less than four years’ experience. 4 In addition,
this is Mr. Feidler’s first case in the Program. It is therefore improper for him to receive
rates established for comparably experienced counsel who also have lengthy experience
in the Program. See McCulloch v. Health and Human Services, No. 09–293V, 2015 WL
5634323, at *17 (Fed. Cl. Spec. Mstr. Sept. 1, 2015) (stating the following factors are
paramount in deciding a reasonable forum hourly rate: experience in the Vaccine
Program, overall legal experience, the quality of work performed, and the reputation in
the legal community and community at large).

        Accordingly, I find it reasonable to reduce the requested rates for Mr. Feidler to the
following: $235 per hour for 2018; $250 per hour for 2019; and $275 per hour for 2020.
The requested rate of $300 per hour will be awarded for time billed in 2021. This reduces
the amount to be awarded in fees by $1,462.00. 5

                B. Paralegal Tasks at Attorney Rates

        Fees to be awarded in this case must also be reduced to account for work billed
for paralegal tasks. Attorneys may be compensated for paralegal-level work, but only at
a rate that is comparable to what would be paid for a paralegal. See, e.g. Doe/11 v. Sec’y
of Health & Human Servs., No. XX-XXXV, 2010 WL 529425, at *9-10 (Fed. Cl. Spec.
Mstr. Jan. 29, 2010) (citing Missouri v. Jenkins, 491 U.S. 274, 288 (1989)); Mostovoy v.
Sec’y of Health & Human Servs., No. 02-10V, 2016 WL 720969, at *5 (Fed. Cl. Spec.
Mstr. Feb. 4, 2016); Riggins. v. Sec’y of Health & Human Servs., 99-382V, 2009 WL
3319818, at *20-21 (Fed. Cl. Spec. Mstr. June 15, 2009); Turpin v. Sec’y of Health &


3
 This inf ormation was obtained f rom an outside source. https://www.avvo.com/attorneys/stefan-feidler-
4987371.html
4
 These rates are derived f rom the undersigned’s application of the OSM Attorneys’ Forum Hourly Rate
Schedules and are available on the U.S. Court of Federal Claims website at
www.cofc.uscourts.gov/node/2914.
5
 This amount is calculated as follows: ($300 - $235 = $65 x 5.8 hrs = $377) + ($300 - $250 = $50 x 13 hrs
= $650) + ($300 - $275 = $25 x 17.4 hrs = $435) = $1,462.00.

                                                   3
Human Servs., No. 99-535, 2008 WL 5747914, at *5-7 (Fed. Cl. Spec. Mstr. Dec. 23,
2008).

       Mr. Sullivan billed 4.51 hours on tasks that are more properly characterized as
paralegal tasks, including requesting medical records and filing documents. Examples of
these (which are not an exhaustive list) include the following:

            •   May 29, 2019 “Reviewed email from Ms. Wham re medical providers (0.32);
                prepared releases for same (0.30); finalized releases (0.23); sent same to
                medical providers (0.01)”;

            •   September 18, 2019 “Filed lawsuit and paid filing fee (0.17); reviewed and
                prepared documents for service (0.15);

            •   September 30, 2019 “filed Statement of Completion”; and

            •   January 22, 2021 “prepared supplemental exhibit list and filed same (0.17).

       (ECF No. 39-1 at 1, 3 and 5).

       I shall reduce Mr. Sullivan’s rate for these tasks to $145 per hour, which is
comparable to what a paralegal would receive. This further reduces the awardable
attorney fees by $508.70. 6

                                       ATTORNEY COSTS

      Petitioner requests $1,076.24 in overall costs. (ECF No. 57 at 3). This amount is
comprised of obtaining medical records, postage and the Court’s filing fee. I have
reviewed all of the requested costs and find them to be reasonable and shall award it in
full.

                                          CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $11,270.54 (representing $10,194.30 in fees and $1,076.24 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.

6
 This amount consists of the already reduced rates as follows: ($250 - $145 = $105 x 2.86 hrs = $300.30)
+ ($265 - $145 = $120 x 1.13 = $135.60) + ($285 - $145 = $140 x 0.52 hrs = $72.80) = $508.70.
                                                   4
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 7

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




7
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  5